55y ]S22I&££jnE¡]¥9 Judge»
THE ground of the motion for a New Trial in this case is, that the verdict is contradictory to evidence.
Under this general notice, two questions were presented to the consideration of the Court; the first of which having been dii£ posed of in deciding on the motion in the preceding case need not here be repeated.
The second point is that the defendant was not proven to be the owner, the occupier or the lessee of the house.
Upon this question I adhere to the opinion given on the trial, that there was sufficient evidence to authorize the Jury to draw the inference which they did, that the defendant was one of the keepers of this house. That independently of the provisions of the Stat 25, Geo. 2, this must always from the very nature of the thing, have been a question of inference, and one in relation to which positive proof on the part of the State could neither be expected, nor required.
The application for a new trial is therefore refused.